Judgment unanimously affirmed. Memorandum: The suppression court correctly determined that the stop of defendant’s vehicle was based upon reasonable suspicion of criminal activity (see, People v Johnson, 102 AD2d 616, 622-623; United States v Rickus, 737 F2d 360). The subsequent observation of the empty holster and ammunition was sufficient to provide the officers with probable cause to search the passenger compartment of the vehicle (see, People v Ellis, 62 NY2d 393). (Appeal from judgment of Onondaga County Court, Cunningham, J.—attempted robbery, first degree.) Presentr—Dillon, P. J., Callahan, Green, Balio and Davis, JJ.